Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 09/20/2021, Applicant amended Claims 1-13 and added Claims 14-15, and argued against all objections and/or rejections previously set forth in the Office Action dated 06/29/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In 

	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 6-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Peterson et al. (hereinafter Peterson): U.S. Patent Application Pub. No. 2017/0357627.

Peterson expressly teaches:



display code configured to control the at least one processor to display a reservation information input screen which comprises a plurality of input forms respectively corresponding to the plurality of services, wherein each of the plurality of input form is for inputting each of user information and attribute information (figs. 5M & 5S: presenting multiple input forms for respective services including input forms for reservation and payment information, respectively, for inputting each of user information and attribute information); 
storage code configured to control the at least one processor to hold, in the at least one memory, user information and attribute information, which have been input to the input form of each of the plurality of services, in association with the each of the plurality of services ([0227]-[0229]: holding user information and attribute information that have been inputted to the form associated with the multiple services); and  
acquisition code configured to control the at least one processor to acquire, when user information of a service to be input has been input to an input form to be input, attribute information to be input based on pieces of attribute information that have been input to input forms having user information matching the user information to be input based on the held user information and the held attribute information (figs. 5P-5R & 5S-5U; [0192]-[0194]: obtaining user information and attribute information that are matched to be input according to the held user information and attribute information).  

Claim 3: The reception system according to claim 1, wherein the program code further comprises generation code configured to control the at least one processor to generate the attribute information to be input based on the pieces of held attribute information of the other services ([0227]-[0229]: generating attribute information to be input based on the stored attribute information of other services).  
Claim 6: The reception system according to claim 1, wherein the acquisition code is further configured to control the at least one processor to acquire information corresponding to an item required for applying for the service to be input, from among the pieces of attribute information of the other services based on the held user information and the held attribute information (figs. 5O, 5U, and 8S: obtaining information corresponding to an item for input form based on the held user information and attribute information).  

Claim 8: The reception system according to claim 7, wherein the program code further comprises reception code configured to control the at least one processor to receive, when the temporary user information is selected, input of user information of the service 5PRELIMINARY AMENDMENTAttorney Docket No.: Q252075 Appln. No.: Not Yet Assignedto which the temporary user information is set (figs. 8S-8U: receiving user input information by selecting the held user information).  
Claim 9: The reception system according to claim 1, wherein the acquisition code is further configured to control the at least one processor to acquire the attribute information of the service to be input based on pieces of held attribute information that have been input to input forms of the other services that are displayed on the reservation information input screen as a page of the input form of the service to be input (figs. 5P-5R: obtaining the attribute information to be input based on the held attribute information of other services on the reservation information input screen).  
Claim 10: The reception system according to claim 1, wherein the display code is further configured to control the at least one processor to display the attribute information of the 
Claims 12 and 13:
The subject matter recited in each of Claims 12 and 13 corresponds to the subject matter recited in Claim 1.  Thus Peterson discloses every limitation of Claims 12 and 13, as indicated in the above rejections for Claim 1.
Claim 14. The reception system according to claim 1, wherein the reservation information input screen is displayed in a scrollable manner in order to provide access to the input form for each of the plurality of services (figs. 8S-8V: presenting the reservation information input screen in a scrollable manner).  
Claim 15. The reception system according to claim 2, wherein a first input form of the plurality of input forms comprises a first name input form, wherein a second input form of the plurality of input forms comprises a second name input form, wherein the display code is further configured to control the at least one processor to display user information that has been input to the first name input form in a selectable manner with respect to the second name input form, and 7wherein the acquisition code is further configured to control the at least one processor to input, to the second name input form, the user information that has been input to the first name input form based on selection of the user information that has been input to the first name input form (figs. 8S-8V: inputting a second name input form based on the user information that has been input to the first name input form based on selection of the user information for the first name input form).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Leah et al. (hereinafter Leah): U.S. Patent Application Pub. No. 2005/0066289.
Claim 4:
As indicated in the above rejection, Peterson discloses every limitation of claim 1.
Peterson does not explicitly disclose:

Leah, however, further teaches:
a number of users of each of the plurality of services is specified in advance, and wherein the display code is further configured to control the at least one processor to display the input forms of the respective plurality of services in descending order of the number of users ([0026]: displaying data boxes by prioritizing the associated data to be displayed, such as number of users).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Peterson to include: a number of users of each of the plurality of services is specified in advance, and wherein the display code is further configured to control the at least one processor to display the input forms of the respective plurality of services in descending order of the number of users, for the purpose of providing a mechanism to add additional information to the display of the data so as to allow a user to more readily assess the information displayed, as taught in Leah.
Claim 5: The reception system according to claim 1, wherein a number of items of attribute information is specified in advance for each of the plurality of services, and wherein the display code is further configured to control the at least one processor to display4PRELIMINARY AMENDMENTAttorney Docket No.: Q252075 Appln. No.: Not Yet Assigned the input forms of the respective plurality of services within the reservation information input screen in descending order of the number of items (Peterson- figs. 5P-5Q; Leah-[0026]: displaying data .  

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson, in view of Morris: U.S. Patent No. 10,496,254.
Claim 11:
As indicated in the above rejection, Peterson discloses every limitation of claim 1.
Peterson does not explicitly disclose:
execute, for a service in which user information is unrequired for application processing among the plurality of services, application processing based on attribute information without based on user information.
Morris, however, further teaches:
execute, for a service in which user information is unrequired for application processing among the plurality of services, application processing based on attribute information without based on user information (col. 22 lines 64-67; col. 23 lines 1-12: processing binding information based on attribute information without user information).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Peterson to include: execute, for a service in which user information is unrequired for application processing among the plurality of services, application processing based on attribute information without based on user information, for the purpose of integrating among .

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1-15 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177